Citation Nr: 0122343	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  95-37 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1942 to October 
1945.  He died in February 1995.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The case returns to the Board following a remand to the RO in 
November 1998.  


REMAND

In connection with the appellant's claim, the RO requested 
records from M. Khemka, M.D., in January 1996 but received no 
response.  In an April 1996 letter, it so notified the 
appellant and requested her assistance in obtaining the 
records.  

In June 1997, the RO sent the appellant a letter requesting, 
among other things, completed releases of medical information 
so that it could obtain records from a Dr. Kwon and from J. 
Yoshikawa, M.D.  It also related that it had not received any 
response from Dr. Khemka.  The RO did not receive any reply 
from the appellant.   

In the November 1998 remand, among other things, the Board 
instructed the RO to secure medical records from Secure 
Horizons healthcare plan or from the individual physicians, 
as appropriate.  Pursuant to that remand, the RO obtained 
records from Secure Horizons.  However, the records were 
administrative, rather than medical, in nature.  A report of 
contact with Secure Horizons dated in September 1999 
indicated that the veteran's medical records were at Gateway 
Medical Group.  The RO requested records from that facility 
in September 1999.  The May 2001 supplemental statement of 
the case indicated that no response was received from Gateway 
Medical Group. 

In addition, in January 2001, the RO sent requests for 
records to Dr. Yoshikawa and again to Dr. Khemka.  The 
request to Dr. Yoshikawa was returned with the notation: 
"Attempted, Not Known."  Work product in the claims folder 
revealed that the RO attempted to find a phone number for the 
facility to which it sent the request but was told that none 
existed.  In a March 2001 letter to the appellant, the RO 
explained about the returned request for records for Dr. 
Yoshikawa.  It also stated that no records had been received 
from Dr. Khemka.  The RO again requested her assistance in 
obtaining records from those providers.  The appellant 
offered no response.     

The Board observes that recently enacted legislation has, 
among other things, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim and expanded on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)). 

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  

Newly promulgated VA regulations that implement the statutory 
changes of the VCAA further clarify that "reasonable 
efforts" will generally consist of an initial request for 
the records and, if the records are not received, at least 
one follow-up request.  A follow-up request is not required 
if a response to the initial request indicates that the 
records sought do not exist or that a follow-up request for 
the records would be futile.  If VA receives information 
showing that subsequent requests to this or another custodian 
could result in obtaining the records sought, then reasonable 
efforts will include an initial request and, if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source.  66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(1)). 

In this case, the RO's has made multiple unsuccessful 
attempts to secure pertinent private medical records from Dr. 
Khemka as authorized by the appellant.  The single attempt to 
secure records from Dr. Yoshikawa was also unsuccessful, 
though there is no indication that an additional attempt 
would be useful.  The RO properly advised the appellant of 
these steps in attempting to assist in the development of her 
claim.  

However, with respect to records from Secure Horizons, which 
were apparently sent to Gateway Medical Group, the Board 
finds that additional action is required in order to comply 
with the VCAA statutory and regulatory requirements.  
Specifically, the RO made only a single request to Gateway 
Medical Group, which did not respond.  The request was not 
returned as undeliverable.  There are no other indications 
that an additional request would be futile.  Accordingly, the 
new VA regulations require at least one follow-up request to 
that facility.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(1)).  Moreover, 
the Board observes that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Failure of the Board to insure compliance with 
remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision. Id.  

Finally, the Board notes that the appellant's representative 
of record is the California Department of Veterans Affairs, a 
state service organization.  However, an August 1998 
statement from the representative indicates that the 
appellant moved to Missouri sometime in 1997.  Review of the 
claims folder reveals her current address to still be in 
Missouri.  On remand, the RO should clarify the appellant's 
wishes concerning her representation.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant in 
writing and advise her of the need to 
clarify whether she continues to desire 
representation by a veteran's service 
organization.  The RO should specifically 
advise the her that residing outside of 
the state of California may automatically 
disqualify her for representation by the 
California Department of Veterans Affairs 
and that she may wish to contact that 
agency with questions about 
representation.  If she wishes to 
designate a service organization as her 
representative, she should submit a 
completed VA Form 21-22.

2.  After securing a release, if 
necessary, the RO should request the 
veteran's records from Gateway Medical 
Group.  The RO's attempt to secure those 
records must proceed as provided by VA law 
and regulation.  

3.  The RO must review the claims file and 
ensure that all other notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001), as well as the newly 
promulgated VA regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

4.  The RO should then readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
the disposition remains unfavorable to the 
appellant, the RO should furnish the 
appellant and her representative, if any, 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


